AMENDMENT THREE
TO
THE FLEETBOSTON FINANCIAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN NO. 2
(1997 Restatement)


          The FleetBoston Financial Corporation Executive Deferred Compensation
Plan No. 2 is amended as follows:

1.      Section 6.2 is amended effective January 1, 2002, to read as follows:

 6.2   Prior to Five Years of Participation. The annual interest equivalent
factors applied to Deferrals of a Participant during the first five years from
the date that Deferrals of the Participant are first credited under the Plan
(or, if earlier, are first credited under the FleetBoston Financial Corporation
Executive Deferred Compensation Plan No. 1 or the BankBoston Corporation and Its
Subsidiaries Deferred Compensation Plan) shall be determined, for relevant Plan
purposes including distributions, in accordance with the schedule below without
retroactive adjustment.


  Year of Participation

--------------------------------------------------------------------------------

  Basis points subtracted from
the declared annual interest
equivalent factors

--------------------------------------------------------------------------------

    1st Year      500       2nd Year   400     3rd Year   300     4th Year   200
    5th Year   100  


  However, if the five-year period referred to in the preceding sentence ends
before the Participant’s termination of employment, or, if the Participant
becomes Vested or dies before the five-year period ends, then the value of the
undistributed portion of the Participant’s Account at such time (i.e., earliest
of five-year anniversary, Vesting or death) shall be redetermined by
disregarding the preceding provisions of Section 6.2 to the extent otherwise
applicable, so that the declared annual interest equivalent factors during the
deferral period applicable to the undistributed portion of the Account of such
Participant are applied retroactively to the respective initial Deferral Dates.


--------------------------------------------------------------------------------


2.      Section 6.3 is amended effective January 2, 2002, to read as follows:

  6.3   During Distribution or Upon Change of Control. The annual interest
equivalent factors applied to Deferrals of a Participant following commencement
by the Participant of annual installment distributions shall be fixed at the
interest equivalent factors applied to the Participant’s Deferrals in the month
immediately prior to the month that annual installment distributions commence.
Following a Change of Control, the annual interest equivalent factors applied to
Deferrals of a Participant shall not be less than the highest annual interest
equivalent factors applicable to Deferrals of the Participant prior to the
Change of Control (determined without regard to Section 6.2).

3.      Section 8.1 is amended effective December 18, 2001, by adding new
subsection (d) to the end thereof:

            (d)   A Participant may make a one-time irrevocable election, in
accordance with procedures established by the Committee, to receive a lump-sum
payment of Deferrals made after December 31, 1997 and before the time of such
payment. Such lump-sum payment shall be made as soon as reasonably practicable
after January 1, 2003, if the Participant files an election with the Committee
on or before December 31, 2001 to receive such distribution. Alternatively, such
lump-sum payment shall be made as soon as reasonably practicable after January
1, 2004, if the Participant files an election with the Committee on or before
December 31, 2002 to receive such distribution. Any Participant electing payment
under this Section 8.1(d) shall be prohibited from electing to make Deferrals
under Article V of the Plan for the calendar year in which the lump-sum
distribution is paid (either calendar year 2003 or 2004, as applicable). The
Participant’s election under this Section 8.1(d) shall have the have the effect
of accelerating the otherwise applicable time for payment of applicable
Deferrals under the Plan, but shall not delay payment otherwise required under
the terms of the Plan.


--------------------------------------------------------------------------------


 
          IN WITNESS WHEREOF, this Amendment Three was adopted by the Human
Resources and Board Governance Committee at its December 18, 2001 meeting and is
executed by a duly authorized officer of the Company on this 21st day of
December 2001.


  FLEETBOSTON FINANCIAL CORPORATION    
By:    /s/ WILLIAM C. MUTTERPERL               William C. Mutterperl
Executive Vice President,
General Counsel and Secretary